 Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.1 Filed 12/11/20 Page 1 of 20




                       THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


SAINT MICHAEL ACADEMY, INC.
     Plaintiff

v.                                                                       Case No.

ROBERT GORDON, in his official
capacity as the Director of the Michigan
Department of Health and Human Services

      Defendant.
_______________________________________/

Richard Thompson (P21410)
THOMAS MORE LAW CENTER
24 Frank Lloyd Wright Drive
P.O. Box 393
Ann Arbor, MI 48106
(734) 827-2001
rthompson@thomasmore.org
Attorney for Plaintiffs

______________________________________________________________________________


                 This case arises out of the same transaction or occurrence and involves one
                 or more of the same parties as Michigan Association of non-Public Schools,
                 et al v. Gordon, Case No. 1:20-cv-01174



     VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

             “But even in a pandemic, the Constitution cannot be put away and forgotten.”
                                  Diocese, 2020 WL 6948354, at *3.


         Plaintiff Saint Michael Academy brings this Complaint for Declaratory and Injunctive

Relief, against the above-named Defendant Robert Gordon, in his official capacity as the Director

of the Michigan Department of Health and Human Services, and states as follows:
 Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.2 Filed 12/11/20 Page 2 of 20




        1.       This is a federal civil rights action brought under the First and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. §1983, challenging the Defendant’s

orders prohibiting Plaintiff from conducting in-person instruction for grades 9 through 12.


                                             PARTIES

       2.        Plaintiff Saint Michael Academy, Inc. (also “SMA” or “St. Michael”), is a private

Catholic school located in the city of Petoskey, Emmet County, Michigan. It is a nonprofit

corporation, incorporated under the laws of Michigan. It serves grades 7 through 12.

       3.        Defendant Robert Gordon is the Director of the Michigan Department of Health

and Human Services (“Director Gordon”).


                                  JURISDICTION AND VENUE

       4.        This is a civil rights action that raises federal questions under the United States

Constitution and laws of the United States, particularly the First and Fourteenth Amendments and

42 U.S.C. §1983.

       5.        This Court has original jurisdiction over these federal claims under 28 U.S.C.

§§ 1331 and 1343.

       6.        This Court has authority to award Plaintiff’s requested declaratory relief under

28 U.S.C. §§ 2201 and 2202; and the requested injunctive relief under 28 U.S.C §1343 and Fed.

R. Civ. P. 65.

       7.        Plaintiff’s claim for an award of reasonable costs of litigation, including attorney

fees and expenses, is authorized by 42 U.S.C. §1988 and other applicable law. Plaintiff’s claim for

nominal damages is authorized by 42 U.S.C. §1983.




                                                  2
 Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.3 Filed 12/11/20 Page 3 of 20




       8.      Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this district and Plaintiff and Defendant

conduct business in this district.

                                        INTRODUCTION

       9.      On November 15, 2020, Director Gordon, as Director of the Michigan Department

of Health and Human Services, issued an Emergency Order under MCL 333.2253 – Gatherings

and Facemask Order (“November Order”). Exhibit 1. This Order, which took effect on November

18, 2020, prohibited Michigan public and nonpublic high schools from conducting in-person

instruction. Without citing any scientific data relating to the impact of COVID-19 on high school

students versus grade school students, this order closing high schools nevertheless allowed for in-

person instruction for prekindergarten through eighth grade, and for pupils who are English

Language Learners or participants in special education services. The November Order remained

in effect until December 8, 2020.

       10.     On December 7, 2020, Director Gordon, again without citing any pertinent

scientific data relating to the COVID-19 impact on high school students, issued a new and similar

Order (“December 7 Order” or “current Order”) which among other things continues to prohibit

public and nonpublic high schools from conducting in-person instruction, while permitting grade

school instruction, trade school instruction, and other gatherings. This current Order took effect on

December 9, 2020 and remains in effect until December 20, 2020. Exhibit 2.

       11.     Director Gordon threatens to charge those who violate his current Order with a

misdemeanor punishable by imprisonment of up to 6 months and/or a fine of $200. He also

threatens those who violate his current Order with enforcement of another State provision namely,




                                                 3
    Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.4 Filed 12/11/20 Page 4 of 20




imposition of a civil fine of up to $1,000 for each violation or day that a violation continues. He

further specifically authorizes law enforcement officers to investigate and enforce those violations.

        12.    As will be more fully discussed below, Director Gordon’s current Order is an

unjustified burden on St. Michael’s fundamental right to the free exercise of religion which does

irreparable harm to the school and its students.

        13.    As of the date of filing this Complaint, no St. Michael student or faculty member

has been infected by the COVID-19 virus. Moreover, no child age 0-17 has died in Michigan. 1

        14.    In Emmet County, where Plaintiff is located, there have been, to date, 29 deaths

over all age groups attributed to the COVID-19 virus. 2 In Plaintiff’s Emergency Preparedness

Region, Region 7, which encompasses 19 counties and 11 hospitals, 3 128 adults are currently

hospitalized due to COVID-19, including 47 ICU patients. 4 Zero children are hospitalized. 5

        15.    The Declaration of Dr. Jayanta Bhattacharya, a world-renowned scientific expert,

professor of Medicine at Stanford University, and author of 136 articles in peer-reviewed journals,

attached to this Complaint as Exhibit 3, presents scientific analysis which shows that prohibiting

in-person instruction for pupils in grades 9 through 12 as does Director Gordon’s current Order, is

not warranted by either transmission or mortality data, and causes these students great harm. Dr.




1
  Centers for Disease Control, Provisional Covid Death Counts by Sex, Age and State, in Michigan
https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-S/9bhg-hcku/data
(accessed Dec. 9, 2020)
2
  See Michigan.gov, “Coronavirus,” Michigan (cumulative) Data, https://www.michigan.gov/coronavirus/
(accessed Dec. 9, 2020)
3
  Michigan.gov, MDHHS – Region 7, “Regional Trauma Networks,”
https://www.michigan.gov/mdhhs/0,5885,7-339-71551_69345_69350_69368-335112--,00.html (accessed Dec. 9,
2020)
4
  See Michigan.gov, “Coronavirus,” Michigan Statewide Available PPE and Bed Tracking, “Covid-19
Metrics, Region 7 https://www.michigan.gov/coronavirus/0,9753,7-406-98159-523641--,00.html (accessed
12/3/20)
5
  Id.


                                                   4
    Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.5 Filed 12/11/20 Page 5 of 20




Bhattacharya concludes that “it is a public health priority that St. Michael Academy remain open

for all grade levels.” Exhibit 3, ¶56.

                                    FACTUAL BACKGROUND

                                   COVID-19 and Young People

        16.     Since March 2020, the State of Michigan, like the rest of the United States and the

world, has been struggling to understand and address the COVID-19 pandemic.

        17.     In the nine months since this pandemic first caused shutdowns in the United States,

some important facts have emerged. We now know, for example, that the virus impacts the elderly

and those with pre-existing conditions far more than it does the young and healthy. A large group

of well-credentialed doctors and scientists have publicly described this phenomenon, saying, “We

know that vulnerability to death from COVID-19 is more than a thousand-fold higher in the old and

infirm than the young. Indeed, for children, COVID-19 is less dangerous than many other harms,

including influenza.” 6 Examination of data made available online by the Centers for Disease

Control and Prevention (“CDC”) also bears this out. 7

        18.     In addition to their small to negligible mortality rate, school age children and young

people are not significant vectors of transmission for the COVID-19 virus. Exhibit 3 ¶¶ 25-43

Dr. Bhattacharya states, “The overwhelming weight of scientific data suggests that the risk of

transmission of the virus from younger people aged 18 and below to older people ranges in a

gradient from negligible to small.” Id. ¶ 25.




6
  Drs. Martin Kulldorff, Sunetra Gupta, Jayanta Bhattacharya, et al., “The Great Barrington Declaration,”
https://gbdeclaration.org, (accessed Dec. 3, 2020).
7
  Centers for Disease Control, “Provisional COVID-19 Death Counts by Sex, Age, and State,”
https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-S/9bhg-hcku/data
(accessed Dec. 9, 2020).


                                                    5
    Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.6 Filed 12/11/20 Page 6 of 20




          19.    On November 19, 2020, Dr. Robert Redfield, the Director of the Centers for

Disease Control, acknowledged that “extensive data” “strongly supports” the safety of K-12

schools, that such schools are “one of the safest places [students] can be” during the pandemic,

and that these schools are not serving as vectors of transmission for COVID-19: 8

          Today there’s extensive data that we have—we’ve gathered over the last two to
          three months—that confirm that K-12 schools can operate with face-to-face
          learning and they can do it safely and they can do it responsibly … The infections
          that we’ve identified in schools when they’ve been evaluated were not
          acquired in schools. They were actually acquired in the community and in the
          household.

          The truth is, for kids K-12, one of the safest places they can be, from our
          perspective, is to remain in school, and it’s really important that following the
          data, making sure we don’t make emotional decisions about what to close and what
          not to close, and I’m here to say clearly the data strongly supports that K-12
          schools—as well as institutes of higher learning—really are not where we’re
          having our challenges. 9

          20.    On November 29, 2020 Dr. Anthony Fauci, director of the National Institute of

Allergy and Infectious Diseases, joined the CDC Director in confirming that children should be in

school, and they are not significant vectors of transmission, saying, “The default position should

be to try as best as possible within reason to keep the children in school or to get them back to

school. … If you look at the data, the spread from children and among children is not very big at

all ...” 10




8
  Saavedra, Ryan. “CDC Director: Schools Among ‘Safest Places’ Kids Can Be, Closing Schools An
‘Emotional Response’ Not Backed by Data.” Daily Wire. Nov. 19, 2020.
https://www.dailywire.com/news/cdc-director-schools-among-safest-places-kids-can-be-closing-schools-
an-emotional-response-not-backed-by-data (accessed Dec. 9, 2020)
9
  Id. (emphases added).
10 Wigfall, Catrin, “Dr. Fauci Flip Flops on School Closures, Now Urges Schools to Reopen,” Center of

the American Experiment, Education, Dec. 4, 2020 https://www.americanexperiment.org/2020/12/dr-
fauci-flip-flops-on-school-closures-now-urges-schools-to-reopen/# (accessed Dec. 9, 2020).



                                                  6
     Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.7 Filed 12/11/20 Page 7 of 20




         21.      Dr. Bhattacharya agrees that children and young people should be in school and

points out that Director Gordon’s orders are inconsistent with “the best scientific evidence

regarding the safety of opening primary and secondary schools to in-person learning,” and are

further inconsistent with “guidelines provided by both the World Health Organization (“WHO”)

and the US Centers for Disease Control for school reopening.” Exhibit 3 ¶19.

          22.     According to the CDC, harms of extended school closures include the following:

                a. “severe learning loss” for all students, but especially students with special
                    needs and disabilities;

                b. widening of income and racial disparities in educational outcomes for
                   children;

                c. hampered development of social and emotional skills by children and
                   potential harm to child mental health;

                d. exposure of children to heightened risk of “physical, sexual, and emotional
                   maltreatment and abuse” at home from some families;

                e. nutritional deprivation of poor children due to the cessation of school meal
                   programs; and

                f. sharp reduction in regular physical activity by children in the absence of
                   physical education programs.

Exhibit 3 ¶ 22 (citation omitted). CDC data also show that, as of November 13, 2020, mental health

visits for children age 12-17 had increased over 30% compared to 2019, and are linked to

“mitigation efforts, including anxiety about illness, social isolation, and interrupted connectedness

to school.” 11

         23.      According to Dr. Paul Peterson, the Henry Lee Shattuck Professor of Government

and the Director of the Program on Education Policy and Governance at Harvard University, and


 Leeb, Rebecca T., Ph.D., Bitsko, Rebecca H., Ph.D., et al., Centers For Disease Control and Prevention,
11

Morbidity and Mortality Weekly Report, “Mental-Health Related Emergency Department Visits Among
Children Aged <18 Years During Covid-19 Pandemic—United States, January 1-October 17, 2020.”
Nov. 13, 2020. https://www.cdc.gov/mmwr/volumes/69/wr/mm6945a3.htm (accessed Dec. 9,2020).


                                                    7
     Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.8 Filed 12/11/20 Page 8 of 20




a Senior Fellow at the Hoover Institution at Stanford University, the question whether schools

should be open or closed in light of COVID-19 “isn’t even close.” Declaration of Dr. Paul

Peterson, Exhibit 4, ¶ 8. Dr. Peterson sets forth data that help demonstrate, for example, the

deficiencies of recent switches to online learning. See Exhibit 4, ¶¶ 15-19

           24.     In Petoskey, Michigan, the superintendent of public schools issued a December 3,

2020 press release asking Governor Gretchen Whitmer to reopen the local public high school,

explaining that online classes are “not as good as in-person” and “not in the best interest of kids.” 12

           25.     Dr. Richard Brake, Headmaster at St. Michael Academy, explains that there is “no

comparison” between online and in-person learning. Declaration of Dr. Richard Brake, Exhibit 5

¶ 24.

           26.     Around the country, the switch to online learning has been associated with higher

student failure rates. For example, some northern California school districts are seeing a 50%

increase in failure rates. 13 In Texas, many more students are failing at least one class. 14 Forty-two

percent of students in one Houston school district are failing one or more classes. 15 Poor grades




12
  Fellows, Jillian, Petoskey, “Petoskey schools superintendent asks Whitmer to allow safe reopening of
high school,” Petoskey News Review, Dec. 3, 2020, https://www.petoskeynews.com/featured-
pnr/petoskey-schools-superintendent-asks-whitmer-to-allow-safe-reopening-of-high-
school/article_fbc650a4-9859-5b5e-ae83-ad44ab1e8d89.html (accessed Dec. 9, 2020)
13
   Woolfold, John. News, Education, “Coronavirus: Failing Grades Spike with Fall Term Distance
Learning,” The Mercury News (Nov. 1, 2020) https://www.mercurynews.com/2020/11/01/coronavirus-
failing-grades-spike-with-fall-term-distance-learning/ (accessed Dec. 9, 2020)
14
     https://www.texastribune.org/2020/10/23/texas-students-remote-learning-failing-schools/
15
  Swaby, Aliyya, “High Failure Rates Fuel Calls to Return Texas Students to Classrooms” The Texas
Tribune, Oct. 23, 2020, https://www.click2houston.com/news/local/2020/12/02/42-hisd-students-failing-
one-or-more-classes-amid-covid-19-pandemic/ (accessed Dec. 9, 2020)


                                                        8
     Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.9 Filed 12/11/20 Page 9 of 20




are “surging” in the Los Angeles Unified School District, per newly released data. 16 Failure rates

“in math and English jumped as much as six-fold” in areas of Montgomery County, Maryland. 17

                                       St. Michael Academy

         27.   Brief History. In 2012, a committee of Catholic parents from Emmet, Cheboygan,

and Charlevoix counties came together to prayerfully discern the need and desire for the

establishment of a Catholic high school within the greater Petoskey area. Prior to St. Michael’s

2013 founding, and since the mid-1970’s, only prekindergarten through eighth grade instruction

was available in a Catholic setting anywhere in these counties. The Catholic high school nearest

to Petoskey, St. Mary’s of Gaylord, is located about 40 miles away in Otsego County.

         28.   St. Michael opened its doors in the fall of 2013 and graduated its first class in the

spring of 2017. In the fall of 2018, St. Michael Academy was recognized by the State of Michigan

as an official non-public school, and in the fall of 2019, St. Michael was invited to join the

Chesterton Network of Catholic Classical Schools, the largest such network in the country, with a

nationally recognized and accredited curriculum. St. Michael also works closely with the Institute

for Catholic Liberal Education (ICLE), and in the Fall of 2020 became an official member of the

National Association of Private Catholic Independent Schools (NAPCIS), a top accrediting agency

for Catholic Classical Schools in the United States.




16
   Bloom, Howard, Barajas, Julia, “Failing Grades Surge For Poor L.A. Students Amid COVID-19,” Los
Angeles Times, Nov. 2, 2020, https://www.latimes.com/california/story/2020-11-02/failing-grades-surge-
poor-la-students-covid-19 (accessed Dec. 9, 2020)
17
   St. George, Donna, “Montgomery County Schools Report Big Spike in Failing Grades,” The
Washington Post, Dec. 3, 2020, https://www.washingtonpost.com/local/education/montgomery-county-
failing-grades/2020/12/03/913affd0-34fb-11eb-8d38-6aea1adb3839_story.html (accessed Dec. 9, 2020)



                                                  9
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.10 Filed 12/11/20 Page 10 of 20




       29.     Shared Mission with the Catholic Church. St. Michael Academy is a Catholic

school whose mission—to educate, evangelize, and form the character of young people—is

inextricably intertwined with the salvific mission of the Catholic Church as a whole.

       30.     The Catholic Church, which claims “the right and the obligation to proclaim the

Gospel to all nations (cf. Matt. 28:20),” 18 takes upon itself—its bishops, teachers, parents and

concerned lay leaders—the accompanying duty to educate the young. 19 Catholic schools like St.

Michael Academy “are places for the evangelization of the young … they are ‘the privileged

environment in which Christian education is carried out.’” 20 Catholic schools are said to “proceed

from the very heart of the Church.” 21 The Church believes that “[all] Catholic children … have a

right to a Catholic education.” 22

      31.      As explained by the Holy See, the five essential marks of a Catholic school are:

(1) it is founded on a supernatural vision, (2) it is founded on Christian anthropology, (3) it is

animated by communion and community, (4) it is imbued with a Catholic worldview throughout

its curriculum, and (5) it is sustained by Gospel witness. 23 Exhibit 5, ¶¶ 14, 20.

      32.      First mark. That St. Michael Academy is inspired by a supernatural vision, the

first mark of a Catholic school, is expressed in her motto, Fides et Ratio, or, “Faith and Reason.”

St. Michael styles itself as “both a ‘college prep,’ and a ‘Heaven prep’ school, focused on

developing the whole child—mind, body, and soul—always remembering that the ultimate goal is

not merely success in this world, but salvation in the next.” Exhibit 5, ¶ 12.


 Miller, Archbishop Michael J., CSB, Secretary, Congregation for Catholic Education, The Holy See’s
18

Teaching on Catholic Schools, Sophia Inst. Press, Manchester, NH, 2006, p. vi. (“Teaching on Catholic
Schools”)
19
   Id.
20
   Id., p. vii
21
   Id.
22
   Id., p. 15
23
   Id., p. 17


                                                  10
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.11 Filed 12/11/20 Page 11 of 20




       33.      Second mark. St. Michael Academy is founded on Christian anthropology, the

second essential mark of a Catholic school. Most basically, this means that Jesus Christ is held up

as “both model and means.” 24 Thus, “Christ is not an afterthought or an add-on to Catholic

educational philosophy; He is the center and fulcrum of the entire enterprise.” 25 Exhibit 5, ¶¶ 14,

20.

        34.     Third mark. The third essential mark of a Catholic school—being animated by

communion and community—is also an integral part of St. Michael Academy’s character.

Catholic philosophy acknowledges that “education is a thing of the heart,” and “authentic

formation of young people requires the personalized accompanying of a teacher.” 26 Thus, “direct

and personal contact between teachers and students is a hallmark” 27 of a St. Michael education,

and the teachers’ “coherence of attitudes, lifestyle, and day-to-day behavior” greatly enhance what

is taught. 28 Interaction of students and teachers as a devout, prayerful community is manifested

by prayer, scripture study, the celebration of Holy Mass, and the availability of the sacrament of

confession. See Exhibit 5, ¶ ¶ 14-15, 18-20.

        35.     Fourth mark. As its fourth essential mark, St. Michael Academy’s curriculum is

imbued with a Catholic worldview. In their required humanities classes, for example, St. Michael

students learn how the Church’s relationship with the secular order has driven the philosophy,

history, and great literary works of the West. Math and science are informed by the Catholic

premise that there is a Creator, not just randomness and disorder. Politics and economics are

considered in light of Catholic moral teaching. Latin is taught for its rigor, logic, importance to the



24
   Teaching on Catholic Schools, p.23
25
   Id., p. 24
26
   Id., p. 36 (citation omitted)
27
   Id., p. 37
28
   Id.


                                                  11
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.12 Filed 12/11/20 Page 12 of 20




Church, and relationship to modern languages. The fine arts are studied for their beauty—for God

is the author of beauty, goodness, and truth. St. Michael’s teachers employ the Socratic method29

where appropriate as a means of fully engaging and energizing their students. See Exhibit 5, ¶ 17.

         36.    Fifth mark. The fifth essential mark of a Catholic school, that it is sustained by

gospel witness, focuses on the vocations of teachers and their participation in the Church’s

evangelizing mission. 30 At St. Michael Academy, “[m]ore than a master who teaches, a Catholic

educator is a person who gives testimony by his or her life.” 31 This accords with the Holy See’s

vision of Catholic instruction, wherein teachers “reveal the Christian message not only by word

but also by every gesture of their behavior.” 32 Indeed, the inculcation of Christian virtue, whether

cardinal (wisdom, justice, courage, and temperance) or theological (faith, hope and love) cannot

be accomplished other than through personal witness, imitation and practice. Exhibit 5, ¶¶ 14-15,

18-20.

         37.     St. Michael Academy shares in the Catholic church’s mission, is integral to that

mission, and bears the five marks which affirm its role. It is a key component of St. Michael’s

purpose and educational philosophy that its students should be educated with a Catholic worldview

in a communal, in-person environment. Conversely, St. Michael would be unable to fulfill its

religious purpose and mission—or implement its religious educational philosophy—and its

religious beliefs would be substantially burdened, if it were prohibited from offering in-person, in-

class instruction to its students. See generally, Exhibit 5.




29  This give-and-take learning style named for Socrates emphasizes retention, discussion, memorization,
and mastery; it is far more effective in person than online.
30
   Teaching on Catholic Schools, page 53.
31
   Id.
32
   Id., page 53.


                                                   12
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.13 Filed 12/11/20 Page 13 of 20




       38.       COVID-19 response. Based on its own research, and on Michigan’s Safe Schools

Roadmap, 33 St. Michael prepared and implemented a back-to-school plan for the Fall of 2020 that

incorporated safety protocols designed to reduce the risk of transmission of the COVID-19 virus,

including masking, social distancing, specialized lunch arrangements, temperature checks, routine

cleaning and disinfecting, parent-staff-student communications, visitor policies, illness policies,

and more. See Exhibit 5, ¶¶ 21-22 & Ex. D.

       39.       Because Emmet County was considered to be “Phase 5,” i.e., low risk, when school

started in August, 2020, St. Michael had significant discretion regarding its implementation of Safe

School protocols. Plaintiff exercised its discretion in favor of adopting many of those protocols,

including:

             •   Temperature checks for teachers and staff each morning upon entering the school.

             •   Temperature checks for students who exhibit COVID-19 symptoms during the
                 school day.

             •   Frequent hand washing, and the addition of hand-sanitizing stations.

             •   Set-up of classrooms to provide social distancing.

             •   Masking as required.

             •   Limitations on the use of shared objects such as lab equipment and musical
                 instruments and supplies, and cleaning of same between uses.

             •   Small class size: Most St. Michael classes have 6-8 students; class sizes range
                 from 5-14 students.

             •   Routine and frequent cleaning and disinfecting of classrooms, restrooms,
                 lunchrooms, meeting rooms, libraries, study halls, chapel and entrance and exit-
                 ways.

             •   Lunch in small groups.

33
  Whitmer, Gretchen, “MI Safe Schools: Michigan’s 2020-21 Return to School Roadmap,” COVID-19
Task Force on Education Return to School Advisory Council, June 30, 2020,
https://www.michigan.gov/documents/whitmer/MI_Safe_Schools_Roadmap_FINAL_695392_7.pdf
(accessed Dec. 9, 2020)


                                                 13
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.14 Filed 12/11/20 Page 14 of 20




              •   Encouragement of students, teachers, and staff to stay home if feeling ill.


        40.       To date, St. Michael Academy’s mitigation efforts have been highly effective, and

have resulted in the school experiencing zero cases of COVID-19 infections.

                      Effect of Director Gordon’s November and December Orders

       41.        Since November 18, 2020, Director Gordon’s Orders (Exhibits 1 and 2) have

prevented St. Michael Academy from exercising its fundamental right to the free exercise of

religion, carrying out its religious purpose and mission, implementing its religious philosophy, and

from fulfilling its religious vision.

       42.        Director Gordon’s announcement on December 7, 2020, of a 12-day extension of

what was originally a “three-week pause” 34 of in-person high school instruction indicates that St.

Michael now faces the prospect of indefinite future lock-downs which impinge on its fundamental

constitutional rights.

       43.        Without in-person instruction, St. Michael Academy is unable to provide the

Christ-centered, communal academic environment required for its students to grow and develop

in accordance with its religious purpose, mission and vision. It will be unable to offer twice-weekly

Mass or confession, and it will be unable to engage in the corporate prayer and discussion of

scripture that are key components to its Catholic, classical curriculum. It will be unable to provide

the in-person group experiences central to developing Christ-like scholars, leaders, and servants

who will spread the Gospel. It will be unable to provide the in-person interaction with St. Michael




34
  A “three week pause” is how the MDHHS press release described the shut-down it ordered on
November 15. See MDHHS Press Release, November 15, 2020,
https://www.michigan.gov/coronavirus/0,9753,7-406-98163-545138--,00.html



                                                   14
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.15 Filed 12/11/20 Page 15 of 20




Academy’s carefully selected instructors and staff needed to inspire its students to know, love and

serve God, and to correspond to examples of virtue.

      44.      St. Michael Academy has a sincerely held religious belief that it is called to offer

in-person religious formation and academic instruction to its students. It is imperative to St.

Michael’s religious purpose, mission and vision, and its classical, Catholic philosophy, that St.

Michael continue in-person instruction, not only for grades K through 8, but also for grades 9

through 12.

      45.      The current Order is an arbitrary order that, while closing down St. Michael

Academy’s high school, nevertheless permits many other types of gatherings that pose similar or

greater risks of COVID-19 transmission and infection, and that are unprotected by the Free

Exercise clause of the United States Constitution.

      46.      For example, retail establishments, libraries, and museums are permitted to remain

open while following certain protocols. Exhibit 2, ¶ 4(a). Businesses following the MIOSHA

protocols issued on October 14, 2020 are permitted to remain open. Id. at ¶ 2(c)(3). In-person

instruction of school children in prekindergarten through grade eight is permitted. Id. at ¶ 2(c)(6).

Facilities offering “non-essential personal care services, including hair, nail, tanning … body art,

and piercing services … are … permitted [as long as participants wear masks].” Id. at ¶ 4(f).

Gatherings are permitted at schools for childcare programs. Id. at ¶ 5(c). Gatherings are permitted

at schools for the purpose of “tutoring and academic support.” Id. Gatherings are permitted at

“trade schools” and “career schools” for the purpose of providing “technical education services.”

Id. at ¶ 5(f). Gatherings are permitted for “substance use disorder support groups.” Id. at ¶ 2(c)(9).

      47.      Gatherings at places of worship, which are protected by the Free Exercise clause,

are not expressly addressed in the current Order, however places of worship, owners of places of




                                                 15
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.16 Filed 12/11/20 Page 16 of 20




worship, and individuals engaging in worship are specifically exempted from any penalty under

the Order. Id. at ¶ 10(d)


                                             COUNT I
                  Violation of the Free Exercise Clause of the First Amendment
                                 to the United States Constitution

        48.     The allegations in each of the foregoing paragraphs 1-47 are incorporated as if

fully set forth herein.

        49.     The First Amendment of the U.S. Constitution provides that, “Congress shall make

no law… prohibiting the free exercise of religion.”

        50.     Pursuant to the First and Fourteenth Amendments, state government officials may

not burden the “free exercise” of religion. Cantwell v. Connecticut, 310 U.S. 296, 303 (1940).

        51.     If government burdens religious exercise, it must do so with laws that are both

neutral toward religion, and of general applicability. See Emp’t Div. v. Smith, 494 U.S. 872, 884

(1990). Otherwise, the law must overcome strict scrutiny. Id.; see also, Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993) (government cannot target religious

activity for disfavored treatment without satisfying “the most rigorous of scrutiny”).

        52.     It is not enough for the state to treat religious conduct like “some secular” activities.

Roman Catholic Diocese of Brooklyn v. Cuomo, -- S. Ct. --, 2020 WL 6948354, at *8 (Nov. 25,

2020) (Kavanaugh, J., concurring) (citing Lukumi, 508 U.S. at 537-38.).

        53.     Once the state starts applying less-restrictive rules to a “favored class” of secular

conduct, “the state must justify why [religious institutions] are excluded from that favored class.”

Id. (citing Lukumi, 508 U.S. at 537-38). And the state cannot get around such a requirement by

relying on “categorizations” of conduct that “lead to troubling results.” See Diocese, 2020 WL

6948354, at *2.



                                                   16
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.17 Filed 12/11/20 Page 17 of 20




       54.     Just as in Diocese, Director Gordon’s current Order prohibits gathering for religious

education while failing to prohibit gathering for other, secular activities. See Lukumi, 508 U.S. at

537-38, 543-44.

       55.     Secular activities permitted by Director Gordon’s orders include without limitation,

gatherings in offices, gatherings in retail establishments, gatherings in libraries, gatherings in

museums, gatherings for daycare, gatherings in schools for prekindergarten through eighth grade

in-person instruction, gatherings in trade and career schools for education services, gatherings in

schools for academic tutoring, gatherings on public transit, gatherings for “substance use disorder

support groups,” and gatherings in hair, nail, tanning, body art and body piercing service

establishments. See generally Exhibit 2, and paragraph 46 of this Complaint, supra.

       56.     Director Gordon, in other words, has extended favorable treatment to a wide

assortment of secular gatherings without providing any explanation as to why St. Michael

Academy does not also receive such favor. See Diocese, 2020 WL 6948354, at *8.

       57.     Director Gordon’s current Order is not narrowly tailored. It cannot satisfy the strict

scrutiny test as applied to St. Michael Academy.

       58.     But for Director Gordon’s current Order, St. Michael would offer in-person

instruction and formation.

       59.     As a result of Director Gordon’s current Order, St. Michael is suffering and will

continue to suffer irreparable injury.

       60.     It is axiomatic that, “[l]oss of First Amendment freedoms, for even minimal periods

of time, unquestionably constitutes irreparable injury.” Roman Catholic Diocese of Brooklyn, 2020

U.S. LEXIS 5708, at *6 (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)).




                                                17
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.18 Filed 12/11/20 Page 18 of 20




        61.    Thus, it is remains the case that, “even in a pandemic, the Constitution cannot be

put away and forgotten.” Diocese, 2020 WL 6948354, at *3.


        68.    The First Amendment prohibits Defendant from violating Plaintiff’s right to the

free exercise of religion.

        69.    Director Gordon’s current Order violates Plaintiff’s fundamental right to the free

exercise of religion because as applied to Plaintiff, it is not least restrictive method by which

Defendant can fulfill his compelling government interest to stop the spread of the COVID-19 virus.

        70.    Defendant has alternative, less restrictive means to achieve any interest that he may

have.

        71.    Without declaratory and injunctive relief, Plaintiff St. Michael Academy will be

irreparably harmed.


        WHEREFORE, Plaintiff asks this Court for the following relief:

 A) A declaration that the Defendant’s current Order (the December 7, 2020, MDHHS order

     attached as Exhibit 2), as applied to in-person instruction for grades 9-12 at St. Michael

     Academy, violates Plaintiff’s fundamental First Amendment Right to the Free Exercise of

     Religion; and

 B) An order expressly allowing St. Michael Academy to conduct in-person instruction of all of

     its students at either a “Phase 5” or “Phase 6” level of implementation of Michigan’s Safe

     Schools Roadmap as a means to ensure the health and welfare of its students; and

 C) A Temporary Restraining Order, preliminary injunction, and permanent injunction

     prohibiting Defendant and any of his officers, agents, and employees and other persons who

     are in active concert or participation with him, from enforcing his December 7, 2020,




                                                18
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.19 Filed 12/11/20 Page 19 of 20




   MDHHS order (also the “current Order”, i.e., Exhibit 2), or any subsequent extension of such

   order, against Saint Michael Academy; and

D) An award of nominal damages; and

E) An award reasonable attorney fees costs and expenses pursuant to 42 U.S.C. §1988 and other

   applicable law; and

F) An award of other and further relief as this Court should find just and proper.

                                            Respectfully Submitted,

                                            THOMAS MORE LAW CENTER
                                            By: /s/Richard Thompson (P21410)
                                            24 Frank Lloyd Wright Drive
                                            P.O. Box 393
                                            Ann Arbor, MI 48106
                                            (734-827-2001)
      Dated: December 11, 2020              rthompson@thomasmore.org.




                                               19
Case 1:20-cv-01194-PLM-PJG ECF No. 1, PageID.20 Filed 12/11/20 Page 20 of 20




                                               VERIFICATION

         I declare under penalty of perjury that I have read the complaint, I have personal knowledge
of its contents, I know or believe that the allegations to be true, and further that, as to the allegations
that I do not have personal knowledge of, I know or believe them to be true.


                                         /s/Richard A. Brake (w/consent)
                                         Richard A. Brake, Headmaster
                                         Headmaster, St Michael Academy




                                                    20
